                        IN THE UNITED ST ATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GREGORY F. ROBINSON                           )
                                              )
               Plaintiff,                     )
                                              )
        V.                                    )      Civil Action No. 10-362-SRF
                                              )
SGT. WILFRED BECKLES, et al.                  )
                                              )
               Defendants.                    )

                                  MEMORANDUM ORDER

        At Wilmington this l~ th day of June, 2019, the court having considered the briefs and

arguments presented by the parties regarding plaintiff Gregory F. Robinson's ("Mr. Robinson")

three motions in limine, and having ruled on these motions in the pretrial conference, IT IS

HEREBY ORDERED that: (1) Plaintiffs Motion in Limine #1 regarding the policy and

Standard Operating Procedure ("SOP") for logbooks is granted-in-part (D.I. 247, Ex. 2); (2)

Plaintiffs Motion in Limine #2 to request an adverse inference following defendants' failure to

provide photographs of plaintiffs allegedly stained shoe is denied without prejudice (D.I. 247,

Ex. 3); and (3) Plaintiffs Motion in Limine #3 to request the exclusion of Lester Boney's ("Mr.

Boney") conclusions in his memorandum of investigation is denied without prejudice (D.I. 247,

Ex. 4). 1

        1. Legal Standard. A motion in limine is filed pre-trial and requests that the Court

"prohibit opposing counsel from referring to or offering evidence on matters prejudicial to the

moving party." Laufen Int'!, Inc. v. Larry J Lint Floor & Wall Covering, Co., 2012 WL




1
 The parties consented to the jurisdiction of a magistrate judge to conduct all proceedings in this
matter through final judgment and the case was assigned to the undersigned judicial officer on
July 7, 2017. (D.I. 222)
1458209, at *1 (W.D. Pa. Apr. 27, 2012). The purpose of a motion in limine is to bar "irrelevant,

inadmissible, and prejudicial" issues from being introduced at trial, thus "narrow[ing] the

evidentiary issues for trial[.]" Id. Evidence should not be excluded pursuant to a motion in

limine, unless it is clearly inadmissible on all potential grounds. See Laws v. Stevens Transport,

Inc., 2013 WL 4858653, at* 1 (S.D. Ohio Sept. 11, 2013); Looney Ricks Kiss Architects, Inc. v.

Bryan, 2010 WL 5393864, at* 1 (W.D. La. Dec. 22, 2010); Knowles Elec., LLC v. Microtronic

US., Inc., 2000 WL 310305, at* 1 (N.D. Ill. Mar. 24, 2000). The movant bears the burden of

demonstrating that the evidence is inadmissible on any relevant ground, and the court may deny

a motion in limine when it lacks the necessary specificity with respect to the evidence to be

excluded. See Berry v. Mission Grp. Kan., Inc., 2010 WL 2160897, at *1 (D. Kan. May 28,

2010); Pivot Point Int'!, Inc. v. Charlene Prods., Inc., 1996 WL 284940, at *3 (N.D. Ill. May 23,

1996). Evidentiary rulings, especially ones that encompass broad classes of evidence, should

generally be deferred until trial to allow for the resolution of questions of foundation, relevancy,

and potential prejudice in proper context. See Looney Ricks Kiss Architects, 2010 WL 5393864,

at *1; Diehlv. Blaw-Knox, 2002 WL 34371510, at *1 (M.D. Pa. July 15, 2002); Knowles Elec.,

2000 WL 310305, at * 1; Leonard v. Stemtech Health Sciences, Inc., 981 F. Supp. 2d 273, 276

(D. Del. 2013).

       2. Motion in Limine #1. Plaintiff requests re-opening discovery to obtain the policy

and SOP regarding logbooks. Plaintiff argues that the policy and SOP produced by defendants

have effective dates post-dating the alleged incidents in 2008 and 2009, 2 and that the policy and

SOP effective in 2008 and 2009 should be produced. Defendants, Wilfred Beckles ("Beckles"),



2
 Defendants produced a policy addressing logbooks with an effective date of May 1, 2012 and a
SOP addressing logbooks with an effective date of September 20, 2013. (DJ. 247-2, Ex. 2; Ex.
3)


                                                  2
Angelina DeAllie ("DeAllie") and Veronica Downing ("Downing") (collectively, "defendants"),

have informed plaintiff that they are unable to locate earlier versions of the policy and SOP

regarding logbooks that were effective in 2008 and 2009. The court denies plaintiff's request to

reopen discovery.

       3. Plaintiff further seeks to preclude defendants from arguing that the effective dates of

the policies and SOP produced are inapplicable to 2008 and 2009, when the alleged incidents in

issue occurred. The SOP of September 20, 2013 regarding logbooks states that "[t]his document

is a complete re-write which supersedes and replaces all previous editions." (D.I. 247-2, Ex. 3)

Defendants produced the SOP in discovery without any explanation that the SOP was not

representative of the procedures in effect at the time of the incidents which are the subject of the

litigation. Plaintiff prepared his case in reliance on the production and there is no reasonable

basis on the eve of trial for defendants to argue that the SOP is no longer relevant to the claims in

issue. Therefore, plaintiff's Motion in Limine #1 is granted-in-part.

       4. Motion in Limine #2. Plaintiff requests an adverse inference as a sanction for

defendants' alleged spoliation of evidence, namely photographs of plaintiff's shoes allegedly

stained by CapStun. Plaintiff alleges that on July 10, 2009, defendant, DeAllie, sprayed plaintiff

and his cell with CapStun spray. (D.I. 247 at 3; 247-3 at 1-3) The incident is disputed by

defendant, DeAllie, and therefore, plaintiff seeks to introduce into evidence photographs of his

stained shoes in support of his claim. Plaintiff argues that when he was interviewed following

the alleged incident, Internal Affairs Investigator Lester Boney ("Mr. Boney") took photographs

of his shoes that were stained by CapStun. Mr. Boney has since filed a declaration, stating that

he never took photographs of Mr. Robinson's shoes. Plaintiff contends that Mr. Boney's

declaration is a sham declaration and that his correctional expert, Michael McCreanor ("Mr.




                                                  3
McCreanor") opined that Mr. Boney should have taken photographs in the course of his

investigation.

       5. Spoliation of evidence arises where "the evidence was in the party's control; the

evidence is relevant to the claims or defenses in the case; there has been actual suppression or

withholding of evidence; and, the duty to preserve the evidence was reasonably foreseeable to

the party." Wagner v. Sea Esta Motel I, C.A. No. 13-81-RGA, 2014 WL 4247731, at *1 (D. Del.

Aug. 26, 2014). Courts look to three factors when determining whether to impose a sanction for

the spoliation of evidence: "( 1) the degree of fault of the party who altered or destroyed the

evidence; (2) the degree of prejudice suffered by the opposing party; and (3) whether there is a

lesser sanction that will avoid substantial unfairness to the opposing party and, where the

offending party is seriously at fault, will serve to deter such conduct by others in the future." Id.

(citing Schmidv. Milwaukee Elec. Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994)). "An adverse

inference is an extreme remedy for the alleged spoliation of evidence." Accurso v. Infra-Red

Services, Inc., 169 F. Supp. 3d 612,618 (E.D. Pa. 2016) (citing McAdams v. US., 297 F. App'x

183, 187 (3d Cir. 2008)).

       6. Plaintiff has not provided evidence that photographs of his shoes were ever taken or

exist, and defendants contend that they are unaware of any such photographs and that they

provided all materials from Mr. Boney's file. 3 If such photographs never existed in the first

place, it cannot be said that defendants suppressed, withheld, or destroyed this evidence. As

defendants noted, plaintiff had the opportunity during discovery to pursue the issue but did not

raise the issue with the court, nor move to compel production of the purported photographs.




3
 Plaintiff further argues to the court that he had no means or opportunity to preserve the shoes in
question while incarcerated.


                                                  4
Plaintiff, similarly, does not provide any support for his contention that Mr. Boney's declaration

is a sham declaration. Therefore, plaintiffs Motion in Limine #2 is denied without prejudice.

       7. Motion in Limine #3. Plaintiff seeks to preclude defendants from identifying or

arguing that any of the conclusions set forth in Mr. Boney's Memorandum to Warden Perry

Phelps dated August 10, 2009 (the "Boney Memo") are established facts. (D.1. 243-3, Ex. 4)

Plaintiff argues that Mr. Boney is not an expert witness and the conclusions in the Boney Memo

are based on expert opinions. The parties' arguments stem from their desire to refrain from

calling Mr. Boney to testify at trial, and, to instead rely on the introduction into evidence of the

Boney Memo itself. In the absence of either side designating Investigator Lester Boney in expert

discovery, he will not be permitted to offer opinion testimony at trial. See Fed. R. Evid. 702.

Therefore, plaintiffs Motion in Limine #3 is denied without prejudice.

       8. Conclusion. For the foregoing reasons, the Court orders the following:

               Plaintiffs Motion in Limine #l is GRANTED-IN-PART.

               Plaintiffs Motion in Limine #2 is DENIED WITHOUT PREJUDICE.

               Plaintiffs Motion in Limine #3 is DENIED WITHOUT PREJUDICE.

       SO ORDERED,



Dated: June l~, 2019

                                                                              AGISTRATE JUDGE




                                                  5
